DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 08/02/2022.  As directed by the amendment: claims 1, 5, 8, 9, 11, 14, 16, 20, 23, 24, 26, 29 and 30 have been amended, claims 2, 4, 12, 13, 17, 19, 27 and 28 have been cancelled and new claims 31-36 have been added. Thus, claims 1, 3, 5-11, 14-16, 18, 20-26 and 26-36 are presently pending in this application, and currently examined in the Office Action.

Examiner’s Note
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-8, 11, 14, 16, 18, 21-23, 26, 29 and 31-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by House et al. (US Patent No. 8,801,776), hereinafter House.
Regarding claims 1, 3, 11, 16, 18 and 26, House discloses a method of installing an expandable stent (105)/prosthetic valve arrangement (100) in a right ventricular outflow tract, illustrated in Figures 1-3, the method comprising providing an expandable stent in a sleeve portion of a catheter, wherein a frame of the expandable stent is compressed, inserting the catheter into the right ventricular outflow tract and deploying the compressed frame of the expandable stent at a deployed position in the right ventricular outflow tract (Column 5, Lines 33-40); the frame/expandable stent (105) including a waist portion (125) defined by at least one row of generally diamond-shaped cells (DC), and first and second opposed sealing portions (130) extending from the waist portion (125), the expandable stent further including a fabric cover (120) secured to the frame at least at the first and second sealing portions, illustrated in Figures 1, 2 and modified figure 2, below (Column 9, Lines 14-16 & 24-27), and providing a prosthetic valve (102) in the expanded frame/expandable stent (105) in alignment with the waist portion (125), illustrated in Figure 3 (Column 5, Lines 33-35; Column 7, Lines 6-10 and 54-57 & Column 9, Lines 11-13); expanding the frame (105) such that the waist portion (125) expands to a first diameter, the first sealing portion (130) expands to a second diameter larger than the first diameter and into contact with a first portion of an inner surface of the right ventricular outflow tract, and the second sealing portion (130) expands to a third diameter larger than the first diameter and into contact with a second portion of the inner surface of the right ventricular outflow tract; wherein the waist portion (125) is spaced apart from the inner surface of the right ventricular outflow tract at the deployed position; and wherein the first diameter is limited by a band comprising a fabric (one layer of 120), separate from the fabric cover (another layer of 120) and overlapping with the fabric cover along the waist portion (125), and wherein the band (120) has a width that covers the at least one row of generally diamond-shaped cells (DC) of the waist portion (125) and restricts expansion of the waist portion substantially beyond the first diameter to maintain the waist portion spaced apart from the inner surface of the right ventricular outflow tract at the deployed position, illustrated in Figures 1, 2 and modified figure 2, below (Column 7, Lines 45-66 & Column 9, Lines 15, 19-23 & 36-38 – to clarify, it is stated that fabric 120 can include a number of different fabrics and/or layers; thus, in the instant case, one layer/fabric is considered to be the “band” and another separate/different layer/fabric is considered to be the “fabric cover”).

    PNG
    media_image1.png
    384
    382
    media_image1.png
    Greyscale


Regarding claims 6, 7, 21 and 22, House discloses the method of claims 1 and 16, wherein the frame (105) further comprises first and second retaining portions (132), extending from a first end (130) and the second sealing portion (130), respectively, and expanding the frame (105) further comprises expanding the first and second retaining portions (132) into engagement with the right ventricular outflow tract to retain the frame at the deployed position, illustrated in Figures 1-3 (Column 7, Lines 59-61 & Column 8, Lines 9-11).
Regarding claims 8 and 23, House discloses the method of claims 6 and 21, wherein the fabric cover (120) is secured to the frame (105) along the waist portion (125), the first and second sealing portions (130) and the first retaining portion (132), illustrated in Figures 1-3 (Column 9, Lines 15-31).
Regarding claims 14 and 29, House discloses the method of claims 12 and 26, wherein the prosthetic valve (102) comprises a plurality of leaflets (L), illustrated in Figure 3 and modified figure 3, below.

    PNG
    media_image2.png
    364
    347
    media_image2.png
    Greyscale

Regarding claims 31-36, House discloses the method of claims 1, 11, 16 and 26, wherein the band (12) is disposed on an inner surface of the frame (105), and defines a valve seat for seating engagement with an expandable prosthetic valve (102), illustrated in Figures 1-3 (Column 7, Lines 8-10 & Column 9, Lines 4-8).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, 10, 20, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over House.
Regarding claims 5 and 20, House discloses the method of claims 1 and 16, and though it is not specifically disclosed that the fabric band comprises a polyethylene terephthalate (PET), it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate material for the fabric band, including polyethylene terephthalate (PET), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07).  Furthermore, it is to be noted that neither the claims, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the band comprising a polyethylene terephthalate fabric, as opposed to any other material/fabric.
Regarding claims 9 and 24, House discloses the method of claims 1 and 16, and though it is not specifically disclosed that the second and third diameters are the same, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step. It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate second and third diameters, including having them be the same as one another, based on patient anatomy.  Furthermore, neither the claims, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the second and third diameters being the same; in fact, the originally filed specification was completely silent regarding this parameter.
Regarding claims 10 and 25, House discloses the method of claims 1 and 16, and though it is not specifically disclosed that the first diameter is between 24 mm and 30 mm, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step. It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate first diameter, including being between 24 mm and 30 mm, based on patient anatomy and/or the diameter of the prosthetic valve; and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05). Furthermore, neither the claims, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the first diameter being between 24 mm and 30 mm, as opposed to any other size/diameter.

Allowable Subject Matter
Claims 15 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive.  Though during the telephonic interview of July 21 Examiner thought the amendments to the independent claims would overcome the 102 rejection(s) in view of House, upon further review of the prior art of House, it was found that the prior art still meets the claims, as currently amended. Specifically, as mentioned above in the rejection section, House states that fabric (120) can include a number of different fabrics and/or layers and that the device can include more than one piece of fabric (Column 9, Lines 19-23).  Therefore, in the instant case, one layer/fabric is considered to be the “band” and another separate/different layer/fabric is considered to be the “fabric cover”.  Hence, the prior art of House meets all the limitations set forth in independent claims 1, 11, 16 and 26, and those claims that depend from them; and thus, the rejections stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774